DECISION
The application of the above-named defendant for a review of the sentence of 5 years, imposed on November 3, 1967, was fully heard and after a careful consideration of the entire matter it is decided that:
(1) The sentence be and remain as originally imposed by the sentencing court.
The reason for the above decision is that the sentence appears to be sufficiently lenient in that defendant was convicted of second degree assault (shooting his victim with a pistol) punishable by not less than 1 nor more than 6 years imprisonment or by a fine not exceeding §2000, or both, yet he received a sentence of but 5 years with 1 prior felony conviction and 1 parole violation, and will be eligible for parole consideration in July 1969 after being received September 14, 1968.
SENTENCE REVIEW DIVISION
Philip C. Duncan, chairman; Paul G. Hatfield, Jack D. Shanstrom.